      Case 4:21-cv-00266-CLM-GMB Document 4 Filed 05/06/21 Page 1 of 2                      FILED
                                                                                   2021 May-06 PM 03:43
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

 DWAYNE K. SYBBLISS,                        )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )
                                            )   Case No. 4:21-cv-266-CLM-GMB
 WARDEN, ETOWAH COUNTY                      )
 DETENTION CENTER,                          )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION

      Petitioner Dwayne K. Sybbliss filed a habeas action pursuant to 28 U.S.C.

§ 2241 in this court challenging his detention by U.S. Immigration and Customs

Enforcement (“ICE”). Doc. 1. On April 6, 2019, the Magistrate Judge recommended

dismissal of the petition as duplicative of Sybbliss’s previously filed § 2241 petition,

see Sybbliss v. Barr, et al., No. 4:20-cv-1289-LSC-GMB. Doc. 3. Although the

Magistrate Judge advised Sybbliss of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. Accordingly, this

action is due to be dismissed as duplicative. The court will dismiss this matter by

separate order.
Case 4:21-cv-00266-CLM-GMB Document 4 Filed 05/06/21 Page 2 of 2




DONE this May 6, 2021.



                          _________________________________
                          COREY L. MAZE
                          UNITED STATES DISTRICT JUDGE




                               2
